Citation Nr: 0430470	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-06 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1965 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, it was determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for schizophrenia.  This 
decision was confirmed and continued in May 1999 and August 
2000.  

The Board has construed the statements made by the veteran 
and his representative at the September 2004 personal hearing 
as raising the issue of whether there was clear and 
unmistakable error in the January 1969 RO decision which 
denied the claim of service connection for a psychiatric 
disorder.  This issue is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At a recent personal hearing, the veteran testified that 
there were additional treatment records not included in the 
record which showed treatment for his psychiatric condition.  
Specifically, he reported that he was recently treated at 
"Decatur Veterans Hospital."  He also reported that he had 
been treated prior to September 2001 and thereafter at 
"Greystone Park Psychiatric Hospital."  A review of the 
record does not reflect that an attempt has been made to 
obtain these records.  The VA's duty to assist requires VA 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, to include 
obtaining all pertinent treatment records.  38 C.F.R. 
§ 3.159(c).  To ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal or 
any records that are not currently 
included in the clams file.  

With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  This should include 
records from "Decatur Veterans 
Hospital" and "Greystone Park 
Psychiatric Hospital."  

All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should review the 
record to ensure that such is adequate 
for appellate review.  After any 
indicated corrective action has been 
completed, the AMC should again review 
the record and re-adjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should include a 
discussion of all evidence added to the 
record since the last SSOC issued in 
August 2000.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




